Title: To Benjamin Franklin from Henry Lucas, July 1779
From: Lucas, Henry
To: Franklin, Benjamin


May it please your Excellency,
Cherbourg the  July 1779.
The Suppliant, Henry Lucas of the Province of Virginia, officer a board the Brigg Betsy from Baltimore in Maryland, freighted with Tobacco, takes the Liberty of representing to your Excellency, that in his passage from America to Bourdeaux the Vessel had been taken by a Jersey and two Guernsey privateers, the crew conducted to England and imprison’d, from whence your Suppliant with several of his comrades & country men have made their escape at imminent peril of their lives; in a small Boat; at our arrival in France we happily met with a mercht. named Charles Drouet of Cherbourg who humanely furnish’d us with the necessary instructions for our future conduct and embark’d us a board a french privateer, that we might, at the same time, be instrumental in revenging our country and particular Losses and likewise preserve the small fund, which we fortunately concealed from the rapine of our Enemies, ’till an occasion offerd wherein we might signalize our Zeal for the cause of the Congress. The opportunity presents itself, the above mention’d Drouet offers to join me in the purchase of a Privateer, which he calls the happy Alliance, nothing but your Excellency’s concordance to grant me a Commission to command it under American Flag, hinders me from retaliating on the Enemies of our country the injuries they have made it suffer. May I presume that your Excellency will display its usual Bounty in granting my request— Father of America! will you leave one of its children an orphan? Permit me to act, under your influence, in concert with my countrymen, who wait but your orders to make our Enemies feel what a spirit of patriotisme, the love of liberty and independancy can operate in the Breast of a true born American when his Contry’s at stake.
Give me leave to subscribe myself, Your Excellency’s most obedient, most devoted and most humble Servant
Henry Lucas.
Your Excellency will kind enough to let me have an answer.
